DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 12/561,898 last filed on January 13th, 2021.
5, 9, and 12-20 were previously cancelled.
Claims 1-3, 6-8, 21 and 22 were amended.
Claims 1-4, 6-8, 10, 11, 21, and 22 remain pending and have been examined, directed to transitioning between multiple services in a MPEG stream.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner reviewed the applied references and respectfully disagrees.
With respect to the 35 U.S.C. § 103 rejection, using Candelore in view of VerSteeg, and using amended independent claim 1 for example, the applicant’s representative argued that the applied references/teachings do not teach and/or suggest of the added language directed to the PIDS for the pre-transition and post-transition services.  The applicant’s representative argued that the claim language requires the PIDs to be remapped to have the same PIDs and argues that with Candelore’s examples, the PIDs change from 100 to 101 or 102 for example.

Additionally, the representative again repeated the same flawed arguments that were already previously addressed regarding 1) a MPEG Single Program Transport Stream (SPTS), 2) data streams within a device such as a set top box (STB), and 3) describing Candelore’s teachings as “splicing” an ad stream into a video stream as opposed to describing it as transitioning between two different streams.  
In response, see the similar response(s) from the previous two responses, the Non-Final Rejection (dated Oct. 15th 2020) on pages 3-4 and also the prior Final Rejection (dated Jan. 13th, 2020) on pages 3-5.  The term MPEG SPTS is just like any other label and anyone of ordinary 
Lastly, due to the removal of the claim limitation(s) directed to features of a Program Association Table (PAT) and a Program Map Table (PMT), the examiner also currently removed from the rejection response(s) the reliance on the NPL reference that was used for evidentiary purposes as it explained the relationship between all the different acronyms used within the reference(s).
The other independent claims 21 and 22 were similarly amended and argued following claim 1 and thus were similarly rejected under the same rationale.
The remaining dependent claims were not specifically argued at this time.
Applicant's arguments were considered but they were not found persuasive.  See the following claim rejections for further clarifications with added emphasis on the points previously disclosed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 11, 21, and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. US 2009/0022165 A1 to Candelore et al. (referred to hereafter as “Candelore”) in view of US 2009/0217318 A1 to VerSteeg et al. (referred to hereafter as “VerSteeg”).

As to claim 1, Candelore discloses method for transitioning between a Moving Picture Experts Group (MPEG) network program stream and a MPEG ad program stream, the method comprising:
…
…detecting a transition point in the MPEG network program stream, wherein the detected transition point identifies a location in the MPEG network program stream for the MPEG network program stream to transition from the first set of PIDs to the second set of PIDs, wherein detecting the transition point further comprises modifying the transition point in metadata in the MPEG ad program stream (Candelore discloses of the system having a PID mapper and a flag inserter which are used to detect the transition points between the different streams with their different PIDs such that different segment streams, with different location based ads or alternate endings, can be inserted within a main program (e.g., Candelore: ¶¶ [0026], [0028-31], and [0037]).  At the same time, as these components (i.e., the PID mapper and the flag inserter) are detecting the transition points within the content stream and identifying a location where the substitution of the alternative content is to start and end, these components are already dealing with “metadata” information within the content stream, such as in the case of having multiple sets of advertisements/commercials (which are also individual short streams of content themselves) tailored to different geographical/regional locations of where the main program (PID 100) is being streamed.  Thus, depending on the location, an appropriate regional advertisement (e.g., PIDs 100-102) may be substituted within the main program and the PIDs would be appropriately remapped to PID 100.  The location information would constitute as “metadata” information as it gets factored into determining the appropriate regional advertisement (e.g., Candelore: ¶¶ [0028] and [0037]).  Figure 4’s illustration also clearly depicts how advertisements (354 with PID 100, 356 with PID 101, or 358 with PID 102) having different PIDs from the main program’s PID 100 would have it remapped to PID 100 if it ;
mapping the first set of PIDs to a pre-transition service and mapping the second set of PIDs to a post-transition service (Following the same example(s) and interpretation(s), the system can determine/identify/map out that the first stream or the main program content stream is the “pre-transition service” with its PID of 100 and knowing that the transition is to switch to a location/region based advertisement stream, the advertisement content stream is the “post-transition service” which has its own corresponding PID and which may be different, depending upon location/region (e.g., Candelore: ¶¶ [0034-35] and [0037]);
remapping the second set of PIDs from the MPEG ad program stream’s elementary stream to have the same values as the first set of PIDs of the packets from the MPEG network program stream’s elementary streams (Once again, following the same example(s) and interpretation(s), the system can remap the PIDs of the alternate or regional advertisement stream to be the same PIDs as the main content program stream, e.g., Candelore: ¶¶ [0026], [0028], and [0037] and Figure 4);
transitioning to provide the second stream as the MPEG SPTS, thereby transitioning from the MPEG network program stream to the MPEG ad program stream in the MPEG SPTS (Following the same example(s) and interpretation(s), the content provider or the cable service operator is transmitting the main content program with PID 100, and it transitions to an alternative (short and regional) advertisement 
Examiner’s Note: The current claim language only covers that first transition.  Candelore teachings goes beyond and after the second advertisement content stream is done streaming/playing, there is another transition back to playing the main program content stream again);
maintaining a decoder configuration configured for the first set of PIDs across the transition point from the MPEG network program stream to the MPEG ad program stream now in the MPEG SPTS, thereby avoiding reconfiguring the decoder (based on the application’s specifications ¶ [0035], the phrase of remapping the second PIDs to have the “same values” as the first set of PIDs was aimed to seamlessly play the stream or file with both the content (pre) and the advertisement file (post) around this transition point.
Therefore, with that in mind, Candelore also discloses that by remapping the PIDs of the advertisement(s) into the same PIDs as the primary program stream (i.e., PID 100), the decoder (or any other processor) can merely continue processing the stream with the same PID or alternatively the decoder can be programmed to select the preferred substituted contents, in order for the user to continue watching the stream seamlessly, e.g., Candelore: ¶¶ [0026] and [0035]); and…

Candelore alone does not expressly disclose of the following limitation features:
receiving at a set top box, the MPEG SPTS that includes the MPEG network program stream as a first stream and the MPEG ad program stream as a second stream, each of the first stream and second stream having one or more elementary streams representing content from a respective source multiplexed into the MPEG SPTS, each of the first stream and second stream associated with a different set of packet identifiers (PIDs) (Candelore discloses of an overall system that involves a set top box (STB) being able to receive multiple content streams, where each stream coming from the various satellite transmission feeds has their own multiple packet identifiers (PIDs), and such that different streams can be used to substitute different sections by replacing the PIDs as described and illustrated with respect to Figures 4 and/or 5.  For example the main program content stream uses PID 100 and the main advertisement content stream also uses PID 100, but if an alternative content stream needed to be used, such as for different geographical regions, then the alternative PID may be 101 or 102, e.g., Candelore: ¶¶ [0031] and [0035-38] and related Figures 4 and 5).
While Candelore does not expressly disclose of and use the term “Single Program Transport Stream” or “SPTS,” it would have been obvious to one of ordinary skill in the art to understand that the content programs being streamed or transmitted (from a television or cable programming service) are all representative of a single program transport stream.  Furthermore, VerSteeg more expressly reinforces and supplements Candelore’s teachings by explaining the differences between Single and Multiple Program Transport Streams.  VerSteeg more expressly discloses that in the case of SPTS, 
wherein a first set of packet identifiers (PIDs) is associated with the first stream included in the MPEG SPTS and wherein a second set of packet identifiers (PIDs) is associated with the second stream included in the MPEG stream, the first set of PIDs differing from the second of PIDs (once again, Candelore (in view of VerSteeg’s reinforced teachings of a SPTS) further discloses of various different embodiments that the system can operate within, including one wherein media packets from a first program stream would have different PID values from media packets from a second media stream such as regional/localized advertisements (i.e., the PIDs of 100 vs 101/102), e.g., Candelore: ¶¶ [0024-25], [0028], and [0033-38] and Figure 4’s use of different PIDs);….

As to claim 2, Candelore discloses the method of claim 1, wherein 
during recording the MPEG network program stream detects the transition point and then starts the remapping of the second set of PIDs while continuing to record the MPEG ad program stream (Candelore further discloses of recording/playback STBs receiving and storing the media stream(s), and all of that content, regardless of any remappings.  As long as the remapping process is successful in that the PIDs for the second stream (e.g., advertisements) are remapped to the same PIDs as the first, main program stream (e.g., PID 100), the STB would continue to receive .

As to claim 3, Candelore further discloses the method of claim 2, further comprising:
playing the recorded MPEG program stream with the remapped second set of PIDs to produce a seamless transition from the MPEG network program stream to the MPEG ad program stream (following the same example and interpretation from claims 1 and 2, and because the PIDs are remapped all to PID 100, the system/STB would playback the program stream and transition seamlessly to the inserted regional/localized advertisement, and then back to the main program again, e.g., Candelore, ¶¶ [0028] and [0037] and Figure 4).

As to claim 4, Candelore further discloses the method of claim 1, wherein detecting the MPEG network program stream transition point and mapping the second set of PIDs further comprises detecting the MPEG network program stream and mapping the second set of PIDs during receipt of the MPEG network program stream (following the same example from claim 1, Candelore discloses that different regions can use different localized advertisements, which means depending on the location, when the STB receives the first program stream, different regions would insert or transition to the different versions of the advertisements at the detected transition points, after all the PIDs are successfully remapped, e.g., Candelore : ¶¶ [0036-38]).

As to claim 6, Candelore further discloses the method of claim 1, wherein the MPEG network program stream is a pre-transition stream and comprises programming content and the MPEG ad program stream is a post-transition stream comprising advertising content (e.g., Candelore: Figure 4 and ¶¶ [0028] and [0037]).

As to claim 7, Candelore further discloses the method of claim 1, further comprising:
storing the MPEG ad program stream and the remapped second set of PIDs of the MPEG ad program stream on a hard drive (e.g., Candelore: ¶ [0032]).

As to claim 8, Candelore further discloses the method of claim 1, wherein the MPEG network program stream is received from a first source and wherein the MPEG ad program stream is received from a second source, and wherein the first source differs from the second source (the first stream would be the main/first program show contents while the second stream would be the advertisements, e.g., Candelore: Figure 4 and ¶¶ [0028] and [0037]).

As to claim 10, Candelore further discloses the method of claim 1, wherein detecting the MPEG network program stream transition point further comprises receiving an indication of the location of the MPEG network program stream transition point from an apparatus external to a module for detecting the MPEG network program stream (Candelore discloses of the PID mapper and a flag inserter which are two components that are described to be used to detect the transition points between different streams and different PIDs, (e.g., ¶¶ [0029-30]).  Furthermore, Candelore also disclosed that these various components can be implemented within various manners such that these components could be within a separate or external apparatus (e.g., ¶ [0133]).

As to claim 11, Candelore further discloses the method of claim 1, further comprising:
outputting the MPEG program stream with the mapped second set of PIDs to at least one of a digital video recorder (DVR), a personal computer, and a set top box (e.g., Candelore: ¶¶ [0019] and [0032]).

As to claim 21, see the similar corresponding rejection of claim 1. 

As to claim 22, see the similar corresponding rejection of claim 1.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2004/0158858 A1 to Paxton et al.
2004/0040035 A1 to Carlucci et al.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455